Judgment and order affirmed, with costs. 'All concur, except Taylor, J., who dissents and votes for reversal and for granting a new trial on the ground that the reception in evidence of subdivision 4 of section 42 of the Ordinances of the City of Corning was error as matter of law; and MeCurn, J., who dissents and votes for reversal and for "granting a new trial on the ground that the finding of negligence is against the weight of evidence. (The judgment is for plaintiff in an action for damages for personal injuries sustained by plaintiff by reason of her falling on a stairway in defendant’s store. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.